Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6112 Page 1 of 29



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                   SOUTHERN DISTRICT OF CALIFORNIA
  10   MEDIMPACT HEALTHCARE                   Case No. 19-cv-01865-GPC (DEB)
       SYSTEMS, INC., a California
  11   corporation; MEDIMPACT                 PROTECTIVE ORDER
       INTERNATIONAL LLC, a California
  12   limited liability company; and
       MEDIMPACT INTERNATIONAL
  13   HONG KONG LTD., a Hong Kong
       company,
  14
                     Plaintiffs,
  15
             v.
  16
       IQVIA INC., a Connecticut
  17   corporation ; IQVIA Ltd., a UK
       company; IQVIA AG, a Swiss
  18   company; OMAR GHOSHEH,
       individually; and AMIT SADANA,
  19   individually, and DOES 1-20,
  20                 Defendants.
  21
  22
  23
  24
  25
  26
  27
  28
                                                           Case No. 19-cv-01865-GPC (DEB)
                                    PROTECTIVE ORDER
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6113 Page 2 of 29



   1         The Court recognizes that at least some of the documents and information
   2   (“materials”) being sought through discovery in the above-captioned action are, for
   3   competitive reasons, normally kept confidential by the Parties. The Parties have
   4   agreed to be bound by the terms of this Protective Order (“Order”) in this action.
   5         The materials to be exchanged throughout the course of the litigation between
   6   the parties may contain trade secret or other confidential research, technical, cost,
   7   price, marketing or other commercial information, as is contemplated by Federal
   8   Rule of Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect the
   9   confidentiality of such materials as much as practical during the litigation.
  10   THEREFORE:
  11                                     DEFINITIONS
  12         1.     The term “confidential information” will mean and include information
  13   contained or disclosed in any materials, including documents, portions of documents,
  14   answers to interrogatories, responses to requests for admissions, trial testimony,
  15   deposition testimony, and transcripts of trial testimony and depositions, including
  16   data, summaries, and compilations derived therefrom that is deemed to be
  17   confidential information by any Party or subpoenaed non-party to which it belongs.
  18         2.     The term “materials” will include, but is not be limited to: documents;
  19   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
  20   other material that identify customers or potential customers; price lists or schedules
  21   or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
  22   checks; contracts; invoices; drafts; books of account; worksheets; notes of
  23   conversations; desk diaries; appointment books; expense accounts; recordings;
  24   photographs; motion pictures; compilations from which information can be obtained
  25   and translated into reasonably usable form through detection devices; sketches;
  26
  27
  28

                                            -2-                Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6114 Page 3 of 29



   1   drawings; notes (including laboratory notebooks and records); reports; instructions;
   2   disclosures; other writings; models and prototypes and other physical objects.
   3         3.     The term “counsel” will mean (a) outside counsel of record (including
   4   other attorneys, paralegals, secretaries, and other support staff employed in the law
   5   firms identified herein: Jones Day, Dentons US LLP, Klinedinst PC, Pillsbury
   6   Winthrop Shaw Pittman LLP, Quinn Emanuel Urquhart & Sullivan, LLP, and Baker
   7   & McKenzie LLP); (b) in-house litigation counsel; (c) other in-house counsel whose
   8   responsibilities do not include operational business or competitive decision-making
   9   authority, provided disclosure to counsel covered by subparagraphs (b) and (c) hereof
  10   is reasonably necessary for the prosecution or defense and conduct of this litigation,
  11   and (d) Court-approved in-house counsel for Defendants—currently Laura Kibbe,
  12   Lisa Katz, and Maureen Nakly—pursuant to the Court’s February 4, 2021 Order at
  13   ECF No. 173.
  14                                   GENERAL RULES
  15         4.     Each Party or subpoenaed non-party to this litigation that produces or
  16   discloses any materials, answers to interrogatories, responses to requests for
  17   admission, trial testimony, deposition testimony, and transcripts of trial testimony
  18   and depositions, or information that the producing party believes should be subject
  19   to this Protective Order (hereinafter, the “Producing Party”) may designate the same
  20   as “CONFIDENTIAL,” “ATTORNEYS’ EYES ONLY,” or “OUTSIDE COUNSEL
  21   AND COURT APPROVED IN-HOUSE COUNSEL ONLY.”
  22         (a)    Designation as “CONFIDENTIAL”: Any Producing Party may
  23                designate information as “CONFIDENTIAL” only if, in the good faith
  24                belief of such Producing Party and its counsel, the unrestricted
  25                disclosure of such information could be potentially prejudicial to the
  26                business or operations of such designating party.
  27         (b)    Designation as “ATTORNEYS’ EYES ONLY”: Any Producing Party
  28                may designate information as “ATTORNEYS’ EYES ONLY” only if,

                                               -3-               Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6115 Page 4 of 29



   1               in the good faith belief of such Producing Party and its counsel, the
   2               information is among that considered to be highly sensitive by the
   3               designating party, including but not limited to research, technical,
   4               commercial, financial, or pricing information, or such other proprietary
   5               or sensitive business and commercial information that is not publicly
   6               available, disclosure of which could reasonably result in commercial,
   7               financial, or business harm.
   8         (c)   Designation as “OUTSIDE COUNSEL AND COURT APPROVED
   9               IN-HOUSE COUNSEL ONLY”: Any Producing Party may designate
  10               information as “OUTSIDE COUNSEL AND COURT APPROVED IN-
  11               HOUSE COUNSEL ONLY” only if, in the good faith belief of such
  12               Producing Party and its counsel, the information would disclose trade
  13               secrets or Source Code.
  14               “Source Code” includes extremely sensitive information or items
  15               representing computer code and associated comments and revision
  16               histories, formulas, engineering specifications, or schematics that define
  17               or otherwise describe in detail the algorithms or structure of software or
  18               hardware designs, disclosure of which to another Party or non-party
  19               would create a substantial risk of serious harm that could not be avoided
  20               by less restrictive means. To the extent production of Source Code
  21               becomes necessary in this case, a Producing Party may designate Source
  22               Code as “OUTSIDE COUNSEL AND COURT APPROVED IN-
  23               HOUSE COUNSEL ONLY” if it comprises or includes confidential,
  24               proprietary or trade secret Source Code.
  25         (d)   If a Producing Party chooses to designate material “ATTORNEYS’
  26               EYES ONLY” or “OUTSIDE COUNSEL AND COURT APPROVED
  27               IN-HOUSE COUNSEL ONLY” it must mark those documents
  28               provisionally with that designation to give the receiving party

                                              -4-                Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6116 Page 5 of 29



   1                (hereinafter, the “Receiving Party”) a reasonable opportunity to review
   2                and evaluate whether the Receiving Party agrees with the designation.
   3                The Producing Party will also identify in a cover letter to the production,
   4                by bates numbers, all documents that have been so marked. If the
   5                Receiving Party has questions about and/or objections to any of the
   6                provisional designations it may proceed to address any such questions
   7                and/or objections according to the provision of Paragraph 17 hereof. In
   8                the absence of notice by the Receiving Party of questions about and/or
   9                objections to the designations “ATTORNEYS’ EYES ONLY” or
  10                “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE
  11                COUNSEL ONLY,” the designation will be considered final for
  12                purposes of any use of such documents in the matter.
  13         5.     In the event the Producing Party elects to produce materials for
  14   inspection, no marking need be made by the Producing Party in advance of the initial
  15   inspection. For purposes of the initial inspection, all materials produced will be
  16   considered as “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE
  17   COUNSEL ONLY,” and must be treated as such pursuant to the terms of this Order.
  18   Thereafter, upon selection of specified materials for copying by the inspecting party,
  19   the Producing Party must, within a reasonable time prior to producing those materials
  20   to the inspecting party, mark the copies of those materials that contain confidential
  21   information with the appropriate confidentiality marking.
  22         6.     Whenever a deposition taken on behalf of any Party involves a
  23   disclosure of confidential information of any Party or subpoenaed non-party:
  24         (a)    the deposition or portions of the deposition must be designated as
  25                containing confidential information subject to the provisions of this
  26                Order; such designation must be made on the record whenever possible,
  27                but a Party or subpoenaed non-party may designate portions of
  28                depositions as containing confidential information after transcription of

                                                -5-                Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6117 Page 6 of 29



   1               the proceedings; a Party or subpoenaed non-party will have until
   2               fourteen (14) days after receipt of the deposition transcript to inform the
   3               other Party or Parties to the action of the portions of the transcript to be
   4               designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or
   5               “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE
   6               COUNSEL ONLY.”
   7         (b)   the disclosing Party or subpoenaed non-party will have the right to
   8               exclude from attendance at the deposition, during such time as the
   9               confidential information is to be disclosed, any person other than the
  10               deponent, counsel (including their staff and associates), the court
  11               reporter, and the person(s) agreed upon pursuant to Paragraphs 8-9 (for
  12               “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE
  13               COUNSEL ONLY” information), Paragraph 10 (for “ATTORNEYS’
  14               EYES ONLY” information), Paragraph 11 (for “CONFIDENTIAL”
  15               information) below;
  16         (c)   the originals of the deposition transcripts and all copies of the deposition
  17               must bear the legend “CONFIDENTIAL” or “ATTORNEYS’ EYES
  18               ONLY” or “OUTSIDE COUNSEL AND COURT APPROVED IN-
  19               HOUSE COUNSEL ONLY” as appropriate, and the original or any
  20               copy ultimately presented to a court for filing must not be filed unless it
  21               can be accomplished under seal, identified as being subject to this Order,
  22               and protected from being opened except by order of this Court.
  23         7.    All confidential information designated as “CONFIDENTIAL” or
  24   “ATTORNEYS’ EYES ONLY” or “OUTSIDE COUNSEL AND COURT
  25   APPROVED IN-HOUSE COUNSEL ONLY” must not be disclosed by the
  26   Receiving Party to anyone other than those persons designated within this Order and
  27   must be handled in the manner set forth below and, in any event, must not be used
  28

                                               -6-                Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6118 Page 7 of 29



   1   for any purpose other than in connection with this litigation, unless and until such
   2   designation is removed either by agreement of the Parties, or by order of the Court.
   3         8.     Information designated “OUTSIDE COUNSEL AND COURT
   4   APPROVED IN-HOUSE COUNSEL ONLY” may only be viewed by outside
   5   counsel of the Receiving Party as defined in Paragraph 3(a); Court-approved in-house
   6   counsel as defined in Paragraph 3(d); witnesses (pursuant to the terms of Paragraph
   7   8(a)-(b)); independent experts (pursuant to the terms of Paragraph 8(c)); employees
   8   of a party’s insurer (pursuant to the terms of Paragraph 8(d)); and the individuals
   9   described in Paragraphs 8(e)-(i), under the conditions set forth in this Paragraph and
  10   Subparagraphs.
  11         (a)    Witnesses: A witness who has been subpoenaed or noticed for
  12                deposition, trial testimony, or other court proceeding in the above-
  13                captioned case not otherwise authorized to view the information
  14                designated “OUTSIDE COUNSEL AND COURT APPROVED IN-
  15                HOUSE COUNSEL ONLY” in question, has the right to review such
  16                information during that witness’ testimony at a deposition, hearing, or
  17                trial in the above-captioned case, or in preparation for the same;
  18                provided that:
  19                (1)   the name of the witness appears on the document either as an
  20                      author or recipient thereof or in the body of the document;
  21                (2)   the witness is a current employee of the Producing Party;
  22                (3)   the witness is a former employee of the Producing Party who was
  23                      employed at the time the document was created (provided the
  24                      former employee is not currently employed by a competitor of the
  25                      Producing Party or is or was a Defendant in this matter); or
  26                (4)   counsel for the Producing Party expressly authorizes in writing
  27                      disclosure of the information to the witness prior to its disclosure.
  28

                                               -7-                Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6119 Page 8 of 29



   1         (b)   Any witness authorized pursuant to subparagraphs (2, 3, or 4) of
   2               paragraph 8(a) to review information designated “OUTSIDE
   3               COUNSEL AND COURT APPROVED IN-HOUSE COUNSEL
   4               ONLY” may only review such information provided that:
   5               (1)   the disclosure is made for the purpose of advancing the disclosing
   6                     Party’s claims or defenses, and for no other purposes;
   7               (2)   the witness is not permitted to retain the information designated
   8                     “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE
   9                     COUNSEL ONLY” after the witness is examined regarding the
  10                     Protected Material, unless the witness was previously authorized
  11                     to possess the information prior to the examination;
  12               (3)   the witness signs the Exhibit A; and
  13               (4)   the witness is explicitly informed by counsel for the Party seeking
  14                     to use the information designated “OUTSIDE COUNSEL AND
  15                     COURT APPROVED IN-HOUSE COUNSEL ONLY” that
  16                     signing Exhibit A means that the witness is forbidden from
  17                     disclosing the information designated “OUTSIDE COUNSEL
  18                     AND COURT APPROVED IN-HOUSE COUNSEL ONLY”
  19                     except as permitted under this Order and that he or she is subject
  20                     to the Court’s jurisdiction for the purposes of enforcing this
  21                     Order.
  22         (c)   Independent Experts: Any independent expert (testifying or
  23               otherwise) who is to receive or review confidential information must
  24               sign a copy of the form attached hereto as Exhibit A in advance of seeing
  25               or receiving such confidential information. The right of any independent
  26               expert, including support staff employed by such expert, to receive
  27               confidential information designated “OUTSIDE COUNSEL AND
  28               COURT APPROVED IN-HOUSE COUNSEL ONLY” will be subject

                                              -8-               Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6120 Page 9 of 29



   1               to the advance approval of such expert by the Producing Party or by
   2               permission of the Court. The Party seeking approval of an independent
   3               expert to access such confidential information must provide the
   4               Producing Party with the name and curriculum vitae of the independent
   5               expert. Any objection by the Producing Party to an independent expert
   6               receiving confidential information designated “OUTSIDE COUNSEL
   7               AND COURT APPROVED IN-HOUSE COUNSEL ONLY” must be
   8               made in writing within fourteen (14) days following receipt of the
   9               identification of the expert to whom access is proposed. “OUTSIDE
  10               COUNSEL AND COURT APPROVED IN-HOUSE COUNSEL
  11               ONLY” information may be disclosed to an independent expert if the
  12               fourteen (14) day period has passed and no objection has been made.
  13               The approval of independent experts’ access to “OUTSIDE COUNSEL
  14               AND     COURT      APPROVED         IN-HOUSE       COUNSEL         ONLY”
  15               information must not be unreasonably withheld;
  16         (d)   Employees of a Party’s Insurer: Relevant employees of any insurer to
  17               a Party may review information designated “OUTSIDE COUNSEL
  18               AND COURT APPROVED IN-HOUSE COUNSEL ONLY” to the
  19               extent that such disclosure is reasonably necessary for the prosecution
  20               or defense of that Party in this action and who have signed Exhibit A;
  21         (e)   Special masters, mediators, or other third parties who are appointed by
  22               the Court or retained by the Parties for settlement purposes or resolution
  23               of discovery or other disputes and their necessary personnel and, in the
  24               case of persons retained by the Parties, who have signed Exhibit A;
  25         (f)   Any other person agreed to by the designating party in writing;
  26         (g)   Persons engaged by a Party’s counsel to furnish litigation support
  27               services, such as, but not limited to, E-discovery vendors, technological
  28               support staff, graphic consultants, jury consultants, jury research

                                              -9-                Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6121 Page 10 of 29



    1              participants, and office support staff, in this action, but not including the
    2              Party receiving the information, or any director, officer, agent or
    3              employee of the Party;
    4        (h)   Pursuant to the restrictions set forth in Paragraphs 8 and 9 of this Order,
    5              officers of the Court, members of the jury; and
    6        (i)   Any other person to whom the Court compels disclosure of the
    7              designated “OUTSIDE COUNSEL AND COURT APPROVED IN-
    8              HOUSE COUNSEL ONLY” or to whom disclosure is required by law.
    9        9.    Disclosure of Source Code information is subject to the following terms:
   10        (a)   To the extent production of Source Code becomes necessary to the
   11              prosecution or defense of the case, a Producing Party may designate
   12              Source Code as “OUTSIDE COUNSEL AND COURT APPROVED
   13              IN-HOUSE COUNSEL ONLY” if it comprises or includes confidential,
   14              proprietary, and/or trade secret Source Code. Nothing in this Protective
   15              Order shall be construed as a representation or admission that Source
   16              Code is properly discoverable, or to obligate any Party to produce any
   17              Source Code. Source Code includes human-readable programming
   18              language text that defines software. Text files containing Source Code
   19              shall hereinafter be referred to as “Source Code files.” Source Code files
   20              shall include, but are not limited to, files containing Source Code in “C,”
   21              “C++,” BREW, Java ME, J2ME, assembler programming languages,
   22              and other human readable text programming languages. Source Code
   23              files further include “.include files,” “make” files, “link” files, and other
   24              human-readable text files used in the generation and/or building of
   25              software directly executed on a microprocessor or micro-controller.
   26              Unless otherwise ordered by the Court or permitted in writing by the
   27              Producing Party, discovery information designated as “OUTSIDE
   28              COUNSEL AND COURT APPROVED IN-HOUSE COUNSEL

                                               - 10 -              Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6122 Page 11 of 29



    1              ONLY” shall be subject to the provisions set forth herein, and may be
    2              disclosed, subject to the provisions set forth below, solely to:
    3              (1)   the Receiving Party’s outside counsel in this Action, as well as
    4                    such of immediate paralegals and staff and any copying or clerical
    5                    litigation support services working at the direction of such
    6                    counsel, paralegals, and staff (1) who are not involved in
    7                    competitive decision-making, as defined by Brown Bag Software
    8                    v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992), (as
    9                    opposed to legal advice) on behalf of a Party or a competitor of a
   10                    Party; and (2) to whom it is reasonably necessary to disclose the
   11                    information for this litigation;
   12              (2)   Court-approved in-house counsel as defined in Paragraph 3(d);
   13              (3)   experts of the Receiving Party, retained for this matter, provided
   14                    that disclosure is only to the extent necessary to perform such
   15                    work and provided that: (1) such Expert has agreed to be bound
   16                    by the provisions of the Protective Order by signing a copy of
   17                    Exhibit A; (2) such Expert is not involved in competitive
   18                    decision-making, as defined by Brown Bag Software v. Symantec
   19                    Corp., 960 F.2d 1465, 1470 (9th Cir. 1992), on behalf of a Party
   20                    or a competitor of a Party; (3) to the extent required by U.S.
   21                    government export control and economic sanctions laws,
   22                    including the U.S. Export Administration Regulations, such
   23                    Expert accesses the Source Code in the United States only, and
   24                    does not transport such Source Code to or access it from any
   25                    foreign jurisdiction; and (4) no unresolved objections to such
   26                    disclosure exist after proper notice has been given to all Parties;
   27              (4)   professional vendors to whom disclosure is reasonably necessary
   28                    for this litigation and who have signed Exhibit A;

                                              - 11 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6123 Page 12 of 29



    1              (5)   the Court and its personnel;
    2              (6)   court reporters and their staff who have signed Exhibit A, with
    3                    the exception that printouts of Source Code used as exhibits in a
    4                    deposition shall not be provided to the court reporter or their staff;
    5              (7)   any mediator who is assigned to hear this matter, and his or her
    6                    staff, subject to their agreement to maintain confidentiality to the
    7                    same degree as required by this Protective Order; and
    8              (8)   any other person with the prior written consent of the Producing
    9                    Party.
   10        (b)   Any Source Code produced by the Producing Party shall be made
   11              available for inspection in electronic format at a designated facility of
   12              the Producing Party’s vendor, or any other location mutually agreed by
   13              the Parties. Any Source Code files that are produced by the Producing
   14              Party will be made available for inspection at the San Diego office of
   15              their outside counsel, Pillsbury Winthrop Shaw Pittman LLP, or any
   16              other location agreed by the Parties. Source Code will be made available
   17              for inspection between the hours of 9 a.m. and 4:30 p.m. on business
   18              days (i.e., weekdays that are not Federal holidays), although the Parties
   19              will be reasonable in accommodating reasonable requests to conduct
   20              inspections at other times.
   21        (c)   Prior to the first inspection of Source Code, the Receiving Party shall
   22              provide thirty (30) days’ notice of the Source Code that it wishes to
   23              inspect. Plaintiffs made their first request to inspect Source Code on
   24              November 3, 2020. Subsequent requests by the Receiving Party for
   25              additional Source Code may be made on twenty (20) days’ notice and
   26              the Parties will work together to accommodate the Requesting Party’s
   27              request and the Responding Party’s needs in making the requested
   28              Source Code available in a timely manner.

                                                 - 12 -           Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6124 Page 13 of 29



    1        (d)   For Source Code that has already been made available for review, the
    2              Receiving Party shall provide two (2) days’ notice prior to any
    3              additional requests to review that Source Code, although more notice is
    4              preferred, and less notice will be considered by the Producing Party if
    5              circumstances allow the Producing Party to make such accommodation.
    6        (e)   Source Code that is designated “OUTSIDE COUNSEL AND COURT
    7              APPROVED IN-HOUSE COUNSEL ONLY” shall be produced for
    8              inspection and review subject to the following provisions, unless
    9              otherwise agreed by the Producing Party:
   10              (1)   All Source Code shall be made available by the Producing Party
   11                    to the Receiving Party’s counsel and/or experts in a secure room
   12                    on a secured computer in a configuration deemed secure by the
   13                    Producing Party, as necessary and appropriate to prevent and
   14                    protect against any unauthorized copying, transmission, removal
   15                    or other transfer of any Source Code outside or away from the
   16                    computer on which the Source Code is provided for inspection
   17                    (the “Source Code Computer” in the “Source Code Review
   18                    Room”). The Producing Party shall install tools that are sufficient
   19                    for viewing and searching the Source Code produced, on the
   20                    platform produced, if such tools exist and are presently used in
   21                    the ordinary course of the Producing Party’s business. The
   22                    Receiving Party’s counsel and/or experts or consultants may
   23                    request that commercially available software tools for viewing
   24                    and searching Source Code be installed on the secured computer,
   25                    provided, however, that (a) the Receiving Party possesses an
   26                    appropriate license to such software tools; (b) the Producing Party
   27                    approves such software tools, which approval shall not be
   28                    unreasonably withheld; and (c) such other software tools are

                                             - 13 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6125 Page 14 of 29



    1                    reasonably necessary for the Receiving Party to perform its
    2                    review of the Source Code consistent with all of the protections
    3                    herein. The Receiving Party must provide the Producing Party
    4                    with access to such licensed software tool(s) at least seven (7)
    5                    days in advance of the date upon which the Receiving Party
    6                    wishes to have the additional software tools available for use on
    7                    the Source Code Computer.
    8              (2)   No recordable media or recordable devices, including without
    9                    limitation   sound    recorders,   computers,    tablets,    cellular
   10                    telephones, peripheral equipment, cameras, CDs, DVDs, or
   11                    drives of any kind, shall be permitted into the Source Code
   12                    Review Room.
   13              (3)   The Receiving Party’s counsel and/or experts or consultants shall
   14                    be entitled to take notes relating to the Source Code but may not
   15                    copy the Source Code into the notes and may not take such notes
   16                    electronically on the Source Code Computer itself or any other
   17                    computer. Each page of any such notes containing Source Code
   18                    information or (and any additional notes, analyses, or descriptions
   19                    relating thereto) must be marked as “OUTSIDE COUNSEL AND
   20                    COURT APPROVED IN-HOUSE COUNSEL ONLY.”
   21              (4)   The Producing Party may visually monitor the activities of the
   22                    Receiving Party’s representatives during any Source Code
   23                    review, but only to ensure that no unauthorized electronic records
   24                    of the Source Code and no information concerning the Source
   25                    Code is being created or transmitted in any way.
   26              (5)   Access to and review of the Source Code shall be strictly for the
   27                    purposes of investigating the claims and defenses at issue in this
   28                    action. Unless otherwise agreed by the Parties in writing, no

                                              - 14 -            Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6126 Page 15 of 29



    1                    person shall review or analyze any Source Code for purposes
    2                    unrelated to this action, and no person may use any knowledge
    3                    gained as a result of reviewing the Source Code in this action in
    4                    any other pending or future dispute, proceeding or litigation
    5                    (although Source Code can be used in appeal or writ proceedings
    6                    arising from this action).
    7              (6)   No copies of all or any portion of the Source Code may leave the
    8                    Source Code Review Room except as otherwise provided herein.
    9                    Further, no other written or electronic record of the Source Code
   10                    is permitted except as otherwise provided herein. The Source
   11                    Code Computer shall be equipped to allow printing of the Source
   12                    Code made available for inspection by the Producing Party.
   13                    Copies of Source Code shall only be made on watermarked pre-
   14                    Bates numbered paper, which shall be provided by the Producing
   15                    Party. Under no circumstances are original printouts of the Source
   16                    Code to be made except for directly onto the watermarked and
   17                    numbered sides of the paper provided by the Producing Party.
   18                    Printouts may be made only when necessary to prepare court
   19                    filings or pleadings, to prepare a testifying expert’s expert report,
   20                    or for use in a deposition, and for no other purpose (such as to
   21                    review at a later time elsewhere). Counsel for the Producing Party
   22                    will keep the original printouts, and shall provide copies of such
   23                    original printouts to counsel for the Receiving Party within one
   24                    (1) business day of (1) any request by the Receiving Party, or
   25                    (2) otherwise being notified that such original printouts have been
   26                    made or designated. Counsel may request up to 5 copies of each
   27                    original printout. All printed Source Code shall be logged by
   28                    Receiving Party’s counsel and/or other personnel of a Receiving

                                              - 15 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6127 Page 16 of 29



    1                    Party. No additional electronic copies of the Source Code shall be
    2                    provided by the Producing Party. Any printed portion that
    3                    consists of more than twenty-five (25) pages of a continuous
    4                    block of Source Code shall be subject to the Receiving Party
    5                    demonstrating good cause, and the burden shall be on the
    6                    Receiving Party to demonstrate need for such a printed copy. The
    7                    Receiving Party may print out no more than 5% or two hundred
    8                    (200) pages of the total Source Code, whichever is greater, absent
    9                    good cause. If the Receiving Party deems it necessary to print
   10                    more than 5% or two hundred (200) pages of the total Source
   11                    Code, whichever is greater, or more than twenty-five (25) pages
   12                    of a continuous block of Source Code, the Receiving Party and
   13                    the Producing Party shall meet and confer pursuant to CivLR
   14                    26.1.a to determine the appropriate amount of additional pages to
   15                    be printed. If, after meeting and conferring, the Producing Party
   16                    and the Receiving Party cannot come to an agreement as to
   17                    whether the requested additional pages of printed Source Code
   18                    are narrowly tailored for a permitted purpose, the Receiving Party
   19                    shall be entitled to seek a Court resolution by contacting the
   20                    assigned magistrate judge’s chambers within thirty (30) days of
   21                    the Receiving Party’s request to raise the dispute. The burden
   22                    shall be on the Receiving Party to demonstrate that the requested
   23                    additional pages are no more than is reasonably necessary for a
   24                    permitted purpose and not merely printed for the purposes of
   25                    review and analysis elsewhere. The Receiving Party shall not
   26                    print Source Code in order to review blocks of Source Code
   27                    elsewhere in the first instance, i.e., as an alternative to reviewing
   28                    that Source Code electronically on the Source Code Computer, as

                                              - 16 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6128 Page 17 of 29



    1                    the Parties acknowledge and agree that the purpose of the
    2                    protections herein would be frustrated by printing portions of
    3                    code for review and analysis elsewhere, and that printing is
    4                    permitted only when necessary to prepare court filings or
    5                    pleadings, to prepare a testifying expert’s expert report, or for use
    6                    in a deposition. The printed pages shall constitute part of the
    7                    Source Code produced by the Producing Party.
    8              (7)   All persons who will review a Producing Party’s Source Code on
    9                    behalf of a Receiving Party, including a Receiving Party’s
   10                    counsel, shall be identified in writing to the Producing Party at
   11                    least five (5) days in advance of the first time that such person
   12                    reviews such Source Code. Such identification shall be in
   13                    addition to any other disclosure required under this Protective
   14                    Order. All persons viewing the Source Code shall sign on each
   15                    day they view Source Code a log that will include the names of
   16                    persons who enter the locked room to view the Source Code and
   17                    when they enter and depart. The Producing Party shall be entitled
   18                    to a copy of the log upon one (1) business day’s advance notice
   19                    to the Receiving Party.
   20              (8)   Unless otherwise agreed in advance by the Parties in writing,
   21                    following each day on which inspection is done under this
   22                    Protective Order, the Receiving Party’s counsel and/or experts
   23                    shall remove all notes, documents, and all other materials from
   24                    the Source Code Review Room. The Producing Party shall not be
   25                    responsible for any items left in the room following each
   26                    inspection session, and the Receiving Party shall have no
   27                    expectation of confidentiality for any items left in the room
   28                    following each inspection session without a prior agreement to

                                              - 17 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6129 Page 18 of 29



    1                    that effect. Proper identification of all authorized persons shall be
    2                    provided prior to any access to the Source Code Review Room or
    3                    the Source Code Computer. Proper identification requires
    4                    showing, at a minimum, a photo identification card sanctioned by
    5                    the government of any State of the United States, by the
    6                    government of the United States, or by the nation state of the
    7                    authorized person’s current citizenship. Access to the secure
    8                    room or the Source Code Computer may be denied, at the
    9                    discretion of the supplier, to any individual who fails to provide
   10                    proper identification.
   11              (9)   Other than as provided above, the Receiving Party will not copy,
   12                    remove, or otherwise transfer any Source Code from the Source
   13                    Code    Computer     including,    without    limitation,    copying,
   14                    removing, or transferring the Source Code onto any recordable
   15                    media or recordable device. The Receiving Party will not transmit
   16                    any Source Code in any way from the Producing Party’s facilities
   17                    hosting the Source Code Computer.
   18              (10) The Receiving Party’s counsel may not make paper copies of any
   19                    portions of the Source Code received from a Producing Party,
   20                    except for copies attached to court filings, expert reports, or used
   21                    at depositions, and shall maintain a log of all paper copies of the
   22                    Source Code. The log shall include the names of the reviewers
   23                    and/or recipients of paper copies and locations where the paper
   24                    copies are stored. Upon one (1) business day’s advance notice to
   25                    the Receiving Party by the Producing Party, the Receiving Party
   26                    shall provide a copy of this log to the Producing Party.
   27              (11) The Receiving Party’s counsel and any person receiving a copy
   28                    of any Source Code shall maintain and store any paper copies of

                                              - 18 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6130 Page 19 of 29



    1                    the Source Code or any notes, analyses, or descriptions of Source
    2                    Code at their offices in a manner that prevents duplication of or
    3                    unauthorized access to the Source Code, including, without
    4                    limitation, storing the Source Code or any notes, analyses, or
    5                    descriptions of Source Code in a locked room or cabinet at all
    6                    times when it is not in use. No more than a total of ten (10)
    7                    individuals identified by the Receiving Party shall have access to
    8                    the printed portions of the Producing Party’s Source Code (except
    9                    insofar as such code appears in any court filing or expert report).
   10              (12) For depositions, the Receiving Party may bring printed copies of
   11                    specific portions of the Source Code it wishes to use at the
   12                    deposition for the witness and counsel for the Parties. Copies of
   13                    Source Code that are marked as deposition exhibits shall not be
   14                    provided to the court reporter or attached to deposition
   15                    transcripts; rather, the deposition record will identify the exhibit
   16                    by its production numbers. All paper copies of Source Code
   17                    brought to the deposition shall remain with the Producing Party’s
   18                    counsel following the deposition for secure destruction in a timely
   19                    manner.
   20              (13) Except as provided in this sub-paragraph, absent express written
   21                    permission from the Producing Party, the Receiving Party may
   22                    not create electronic images, or any other images, or make
   23                    electronic copies, of the Source Code from any paper copy of
   24                    Source Code for use in any manner (including by way of example
   25                    only, the Receiving Party may not scan the Source Code to a PDF,
   26                    photograph the Source Code, or scan the Source Code using
   27                    optical character recognition (“OCR”)). Subject to the foregoing
   28                    exceptions, images or copies of Source Code shall not be included

                                             - 19 -              Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6131 Page 20 of 29



    1                    in correspondence between the Parties (references to production
    2                    numbers shall be used instead) and shall be omitted from
    3                    pleadings and other papers whenever possible. If a Party
    4                    reasonably believes that it needs to submit a portion of Source
    5                    Code as part of a filing with the Court, then the Parties shall meet
    6                    and confer as to how to make such a filing while protecting the
    7                    confidentiality of the Source Code and such Source Code will not
    8                    be filed absent agreement from the Producing Party that the
    9                    confidentiality protections will be adequate. If a Producing Party
   10                    agrees to produce an electronic copy of all or any portion of its
   11                    Source Code or to provide written permission to the Receiving
   12                    Party that an electronic or any other copy needs to be made for a
   13                    Court filing, access to the Receiving Party’s submission,
   14                    communication, and/or disclosure of electronic files or other
   15                    materials containing any portion of Source Code (paper or
   16                    electronic) shall at all times be limited solely to individuals who
   17                    are expressly authorized to view Source Code under the
   18                    provisions of this Protective Order. Where the Producing Party
   19                    has provided the express written permission required under this
   20                    provision for a Receiving Party to create electronic copies of
   21                    Source Code, the Receiving Party shall maintain a log of all such
   22                    electronic copies of any portion of Source Code in its possession
   23                    or in the possession of its retained consultants, including the
   24                    names of the reviewers and/or recipients of any such electronic
   25                    copies, and the locations and manner in which the electronic
   26                    copies are stored. Additionally, any such electronic copies must
   27                    be labeled “OUTSIDE COUNSEL AND COURT APPROVED
   28

                                             - 20 -              Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6132 Page 21 of 29



    1                       IN-HOUSE COUNSEL ONLY” as provided for in this Protective
    2                       Order.
    3         10.    Information designated “ATTORNEYS’ EYES ONLY” may only be
    4   viewed by counsel of the Receiving Party, as defined in Paragraph 3(a)-(c), witnesses
    5   (pursuant to the terms of Paragraph 8(a)-(b)); independent experts (pursuant to the
    6   terms of Paragraph 8(c)); employees of a party’s insurer (pursuant to the terms of
    7   Paragraph 8(d)); and Court personnel and individuals covered by and pursuant to
    8   Paragraphs 8(e)-(i), on the same terms and conditions as set forth in Paragraph 8
    9   hereof.
   10         11.    Information designated “CONFIDENTIAL” may only be viewed by
   11   counsel of the Receiving Party, as defined in Paragraph 3(a)-(c), on the same terms
   12   and conditions as set forth in Paragraph 8 hereof; any witness while testifying under
   13   oath in this matter provided the witness is governed by the provisions of Paragraph
   14   8(b)(1)-(4) hereof; independent experts (pursuant to the terms of Paragraph 8(c));
   15   employees of a party’s insurer (pursuant to the terms of Paragraph 8(d)); Court
   16   personnel and individuals covered by and pursuant to Paragraphs 8(e)-(i); and by the
   17   additional individuals listed below, provided each such individual has read this Order
   18   in advance of disclosure and has signed Exhibit A:
   19         (a)    Executives who are required to participate in policy decisions with
   20                reference to this action;
   21         (b)    Technical personnel of the Parties with whom Counsel for the Parties
   22                find it necessary to consult, in the discretion of such counsel, in
   23                preparation for trial of this action;
   24         (c)    Persons engaged by a Party’s counsel to furnish litigation support
   25                services, such as, but not limited to, E-discovery vendors, technological
   26                support staff, graphic consultants, jury consultants, jury research
   27                participants, and office support staff, in this action, but not including the
   28

                                                 - 21 -              Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6133 Page 22 of 29



    1                Party receiving the information, or any director, officer, agent or
    2                employee of the Party; and
    3         (d)    Stenographic and clerical employees associated with the individuals
    4                identified above.
    5         12.    Material designated “CONFIDENTIAL” or “ATTORNEYS’ EYES
    6   ONLY” or “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE
    7   COUNSEL ONLY” may be shown to any person indicated on the face of the
    8   document to be its originator, author or a recipient of a copy of the document, or a
    9   custodian or other person who otherwise possessed or knew the information. Nothing
   10   herein is intended to limit or govern the manner in which the Producing Party handles
   11   its own documents produced that are given a confidential designation hereunder,
   12   including without limitation to whom the documents may be shown.
   13         13.    All information which has been designated as “CONFIDENTIAL” or
   14   “ATTORNEYS’ EYES ONLY” by a Producing Party, and any and all reproductions
   15   of that information, must be retained in the custody of the counsel for the Receiving
   16   Party identified in Paragraph 3. All information which has been designated as
   17   “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE COUNSEL
   18   ONLY” by a Producing Party, and any and all reproductions of that information,
   19   must be retained in the custody of the counsel for the Receiving Party identified in
   20   Paragraph 3(a). However, independent experts authorized to view information
   21   designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or “OUTSIDE
   22   COUNSEL AND COURT APPROVED IN-HOUSE COUNSEL ONLY” under the
   23   terms of this Order may retain custody of copies such as are necessary for their
   24   participation in this litigation. Any transcripts containing confidential information
   25   kept in a document management system must be password protected. To the extent
   26   possible, the Parties will request the court reporter provide a version of the transcript
   27   with all confidential information redacted to be approved by counsel making the
   28   designations.

                                                 - 22 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6134 Page 23 of 29



    1         14.    Any handwritten or typed notes made by counsel about the confidential
    2   information shall be treated as confidential information.
    3         15.    At all times, the confidential information disclosed shall remain in
    4   possession of counsel permitted access to it in a secured environment within that
    5   counsel’s office or home. No copy may be sent or taken off-site without the prior
    6   written consent of the designating counsel, except for use in preparing for or during
    7   depositions, cross-examinations, hearings, or on affidavits (or any other examination)
    8   or at Court or at a mediation in relation to this litigation.
    9         16.    Before any materials produced in discovery, answers to interrogatories,
   10   responses to requests for admissions, deposition transcripts, or other documents
   11   which are designated as confidential information are filed with the Court for any
   12   purpose, the party seeking to file such material must seek permission of the Court to
   13   file the material under seal. If a Party wishes to file or lodge documents designated
   14   as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or “OUTSIDE
   15   COUNSEL AND COURT APPROVED IN-HOUSE COUNSEL ONLY” under seal,
   16   the other Parties shall not unreasonably withhold agreement to such procedure. If an
   17   agreement is reached, the Parties shall submit to the Court a Joint Motion and
   18   Proposed Order for such filing or lodging under seal. If no such agreement is reached,
   19   then the proponent of lodging or filing under seal shall seek a sealing order from the
   20   Court consistent with the Local Rules of the United States District Court for the
   21   Southern District of California and the assigned judge’s chambers rules. No party
   22   may file any document under seal, except pursuant to a court order that authorizes
   23   the filing of the document, or portion of the document, under seal. A sealing order
   24   will issue only upon a showing that the information is privileged or protectable under
   25   the law. The party seeking to file under seal must limit its sealing request to the
   26   specific portion of the document that contains the confidential or privileged material.
   27         17.    At any stage of these proceedings, any Party may object to a designation
   28   of materials that have been designated as confidential information. The Party

                                                  - 23 -                Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6135 Page 24 of 29



    1   objecting to confidentiality must notify, in writing, counsel for the Producing Party
    2   of the objected-to materials and the ground(s) for the objection. Thereafter, lead
    3   counsel (or attorneys with full authority to make decisions and bind the client without
    4   later seeking approval from a supervising attorney) must promptly meet and confer,
    5   pursuant to Local Rule 26.1.a. If the dispute is not resolved within seven (7) days of
    6   receipt of the objections, and after counsel have thoroughly and completely met and
    7   conferred, the Parties must place a joint call to the assigned magistrate judge’s
    8   chambers to explain the dispute and the Parties’ respective positions. The materials
    9   at issue must be treated as confidential, as designated by the designating party, until
   10   the Court has ruled on the objection or the matter has been otherwise resolved.
   11         18.    All confidential information must be held in confidence by those
   12   inspecting or receiving it, and must be used only for purposes of this action. Counsel
   13   for each Party, and each person receiving confidential information must take
   14   reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
   15   information. If confidential information is disclosed to any person other than a person
   16   authorized by this Order, the Party responsible for the unauthorized disclosure must
   17   immediately bring all pertinent facts relating to the unauthorized disclosure to the
   18   attention of the other Parties and, without prejudice to any rights and remedies of the
   19   other Parties, make every effort to prevent further disclosure by the Party and by the
   20   person(s) receiving the unauthorized disclosure.
   21         19.    No Party will be responsible to another Party or subpoenaed non-party
   22   for disclosure of confidential information under this Order if the information in
   23   question is not labeled or otherwise identified as such in accordance with this Order.
   24         20.    If a Party or subpoenaed non-party, through inadvertence, produces any
   25   confidential information without labeling or marking or otherwise designating it as
   26   such in accordance with this Order, the designating party or subpoenaed non-party
   27   may give written notice to the Receiving Party that the document or thing produced
   28   is deemed confidential information, and that the document or thing produced should

                                                - 24 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6136 Page 25 of 29



    1   be treated as such in accordance with that designation under this Order. The
    2   Receiving Party must treat the materials as confidential, once the designating party
    3   so notifies the Receiving Party. If the Receiving Party has disclosed the materials
    4   before receiving the designation, the Receiving Party must notify the designating
    5   party in writing of each such disclosure. Counsel for the Parties or subpoenaed non-
    6   parties will agree on a mutually acceptable manner of labeling or marking the
    7   inadvertently produced materials as “CONFIDENTIAL” or “ATTORNEYS’ EYES
    8   ONLY” or “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE
    9   COUNSEL ONLY” subject to the protective order.
   10         21.    Nothing within this Order will prejudice the right of any Party or
   11   subpoenaed non-party to object to the production of any discovery material on the
   12   grounds that the material is protected as privileged or as attorney work product.
   13         22.    Nothing in this Order will bar counsel from rendering advice to their
   14   clients with respect to this litigation and, in the course thereof, relying upon any
   15   information designated as confidential information, provided that the contents of the
   16   information must not be disclosed.
   17         23.    This Order will be without prejudice to the right of any Party or
   18   subpoenaed non-party to oppose production of any information for lack of relevance
   19   or any other ground other than the mere presence of confidential information. The
   20   existence of this Order must not be used by either party as a basis for discovery that
   21   is otherwise improper under the Federal Rules of Civil Procedure.
   22         24.    Nothing within this order will be construed to prevent disclosure of
   23   confidential information if such disclosure is required by law or by order of the Court.
   24         25.    Within ninety (90) days following the final termination of this action,
   25   including any and all appeals, counsel for each party must return all confidential
   26   information to the Party or subpoenaed non-party that produced the information,
   27   including any copies, excerpts, and summaries of that information, or must destroy
   28   same at the option of the Receiving Party, and must purge all such information from

                                                - 25 -              Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6137 Page 26 of 29



    1   all machine-readable media on which it resides. Should counsel decide to
    2   destroy/delete rather than return any of the applicable confidential information,
    3   counsel shall provide the party that produced such information with written
    4   certification that the destruction/deletion of all confidential information has been
    5   completed. Notwithstanding the foregoing, counsel for each Party may retain all
    6   pleadings, briefs, memoranda, motions, and other documents filed with the Court that
    7   refer to or incorporate confidential information and will continue to be bound by this
    8   Order with respect to all such retained information. Further, attorney work product
    9   materials that contain confidential information need not be destroyed, but, if they are
   10   not destroyed, the person in possession of the attorney work product will continue to
   11   be bound by this Order with respect to all such retained information.
   12         26.    The restrictions and obligations set forth within this Order will not apply
   13   to any information that: (a) the Parties agree should not be designated confidential
   14   information; (b) the Parties agree, or the Court rules, is already public knowledge;
   15   (c) the Parties agree, or the Court rules, has become public knowledge other than as
   16   a result of disclosure by the Receiving Party, its employees, or its agents in violation
   17   of this Order; or (d) has come or will come into the Receiving Party’s legitimate
   18   knowledge independently of the production by the designating party. Prior
   19   knowledge must be established by pre-production documentation.
   20         27.    The restrictions and obligations within this Order will not be deemed to
   21   prohibit discussions of any confidential information with anyone if that person
   22   already has or obtains legitimate possession of that information.
   23         28.    Transmission by email or some other currently utilized method of
   24   transmission is acceptable for all notification purposes within this Order.
   25         29.    This Order may be modified by agreement of the Parties, subject to
   26   approval by the Court.
   27         30.    The Court may modify the protective order in the interest of justice or
   28   for public policy reasons. The Parties prefer that the Court provide them with notice

                                                 - 26 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6138 Page 27 of 29



    1   of the Court’s intent to modify the Order and the content of those modifications, prior
    2   to entry of such an order.
    3         31.    If another court or government agency subpoenas or orders production
    4   of material designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or
    5   “OUTSIDE COUNSEL AND COURT APPROVED IN-HOUSE COUNSEL
    6   ONLY,” that a Party has obtained under the terms of this Order, such Party shall,
    7   immediately or as soon as practicable, but in any event at least seven (7) days before
    8   such designated materials are required to be produced, notify the designating party
    9   of the pendency of the subpoena, public records request, or order, in writing, and
   10   unless compelled to do so by court order shall not produce the designated information
   11   until the designating party has either taken appropriate steps to protect the material,
   12   or notified the Party that no such steps will be taken. It shall be the responsibility of
   13   the designating party to obtain relief from the subpoena, public records request, or
   14   order prior to the date of compliance, and, to give the designating party an
   15   opportunity to obtain such relief, the Party from whom the information is sought shall
   16   not make the disclosure before the actual due date of compliance set forth in the
   17   subpoena, public records request, or other order.
   18         32.    Inadvertent Production of Privileged or Otherwise Protected
   19   Material: When a Producing Party gives notice to Receiving Parties that certain
   20   inadvertently or mistakenly produced information, document, or thing is subject to a
   21   claim of privilege or other protection, the obligations of the Receiving Parties are
   22   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or
   23   mistaken disclosure of such information, document, or thing shall not by itself
   24   constitute a waiver by the Producing Party of any claims of privilege or work-product
   25   immunity or other applicable protections. However, nothing herein restricts the right
   26   of the Receiving Party to challenge the Producing Party’s claim of privilege if
   27   appropriate within a reasonable time after receiving notice of the inadvertent or
   28   mistaken disclosure. This provision is not intended to modify whatever procedure

                                                 - 27 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6139 Page 28 of 29



    1   may be established in an e-discovery order that provides for production without prior
    2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    3   Parties reach an agreement on the effect of disclosure of a communication or
    4   information covered by the attorney-client privilege or work product protection, the
    5   Parties may incorporate their agreement in the stipulated protective order submitted
    6   to the Court.
    7          IT IS SO ORDERED.
        Dated: February 16, 2021
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               - 28 -             Case No. 19-cv-01865-GPC (DEB)
Case 3:19-cv-01865-GPC-DEB Document 179 Filed 02/17/21 PageID.6140 Page 29 of 29



    1                                         EXHIBIT A
    2                AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
    3          I, ______________________________, being duly sworn, state that:
    4          1. My address is _____________________________________________.
    5          2. My present employer is ________________________________ and the
    6   address of my present employment is ____________________________________.
    7          3. My present occupation or job description is _____________________.
    8          4. I have carefully read and understood the provisions of the STIPULATED
    9   PROTECTIVE ORDER in this case signed by the Court, and I will comply with all
   10   provisions of the Protective Order.
   11          5. I will hold in confidence and not disclose to anyone not qualified under
   12   the Protective Order any Confidential Material (defined as material designated as
   13   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or “OUTSIDE COUNSEL
   14   AND COURT APPROVED IN-HOUSE COUNSEL ONLY” or information
   15   derived from such materials) or any words, summaries, abstracts, or indices of
   16   Confidential Information disclosed to me.
   17          6. I will limit use of Confidential Material disclosed to me solely for purpose
   18   of this action.
   19          7. No later than the final conclusion of the case, I will return all Confidential
   20   Material and summaries, abstracts, and indices thereof which come into my
   21   possession, and documents or things which I have prepared relating thereto, to
   22   counsel for the party for whom I was employed or retained.
   23          I declare under penalty of perjury that the foregoing is true and correct.
   24
   25   Dated: __________________________              ______________________________
   26
   27
   28

                                              - 29 -             Case No. 19-cv-01865-GPC (DEB)
